OPINION ON MOTION FOR REHEARING
Appellee’s motion for rehearing was filed on May 2, 1985. In the motion for rehearing, appellee complains of the assessment of costs. This Court agrees that the costs should be retaxed. Appellee should have no costs adjudged against it because it is exempt. Tex.Tax Code Ann. § 33.49. (Vernon 1982). See also City of Corpus Christi v. Davis, 575 S.W.2d 46 (Tex.Civ.App. — Corpus Christi 1978, no writ). No costs are adjudged against ap-pellee. Twenty percent are adjudged against appellant. The motion for rehearing is granted as to this point and the remainder is overruled.
The motion for rehearing is GRANTED in part and OVERRULED in part.